PER CURIAM.
Alfonso Posse appeals an order of the Unemployment Appeals Commission (“Commission”) affirming an Appeals Referee’s decision, in favor of Posse’s employer, Vincam Human Resources-Ine., which denied Posse unemployment compensation benefits. For the following reasons, we reverse.
Posse is a Colombian national who entered the United States in December 1994. He was granted asylum and claims that he obtained a work authorization card in order to obtain employment. Posse apparently lost his work authorization card, but applied for a replacement. While Posse sought to have his lost employment card reissued, he alleges that he asked the Claims Adjustor to make a telephone call to determine his ability to work during the interim. Posse provided the Claims Adjustor with the free and direct United States Immigration Emergency Employers telephone number, but argues that the Claims Adjustor refused to call. It was error for the Claims Adjustor to refuse to call the Immigration and Naturalization Service at this informal proceeding.
The Appeals Referee determined that Posse was ineligible for unemployment compensation benefits because he was an alien that could not produce written authorization from the Immigration and Naturalization Service giving him permission to work in the United States. The referee concluded Posse was ineligible for benefits because he was not “able to work and [ ] available for work” as required by section 443.091(l)(c), Florida Statutes (Supp.1996).
The Commission affirmed the referee’s decision. However, due to the incomplete record that comes to us on appeal, we reverse the Commission’s determination that benefits be denied and remand this matter for a proper hearing which includes the opportunity for Posse to produce the lost documentation relating to his ability to work in the United States during the time period in question.
Reversed and remanded for further proceedings consistent with this opinion.